


116 HR 542 RS: Supporting Research and Development for First Responders Act
U.S. House of Representatives
2020-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 577
116th CONGRESS2d Session
H. R. 542
[Report No. 116–285]
IN THE SENATE OF THE UNITED STATES

June 11, 2019
Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs


November 9, 2020
Reported by Mr. Johnson, with an amendment
Strike out all after the enacting clause and insert the part printed in italic

AN ACT
To amend the Homeland Security Act of 2002 to establish the National Urban Security Technology Laboratory, and for other purposes.


1.Short titleThis Act may be cited as the Supporting Research and Development for First Responders Act. 2.National Urban Security Technology Laboratory (a)In generalTitle III of the Homeland Security Act of 2002 is amended by adding at the end the following new section:

321.National Urban Security Technology Laboratory
(a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall designate the laboratory described in subsection (b) as an additional laboratory pursuant to the authority under section 308(c)(2). Such laboratory shall be used to test and evaluate emerging technologies and conduct research and development to assist emergency response providers in preparing for, and protecting against, threats of terrorism. (b)Laboratory describedThe laboratory described in this subsection is the laboratory—
(1)known, as of the date of the enactment of this section, as the National Urban Security Technology Laboratory; (2)previously known as the Environmental Measurements Laboratory; and
(3)transferred to the Department pursuant to section 303(1)(E). (c)Laboratory activitiesThe laboratory designated pursuant to subsection (a), shall—
(1)conduct tests, evaluations, and assessments of current and emerging technologies, including, as appropriate, cybersecurity of such technologies that can connect to the internet, for emergency response providers; (2)conduct research and development on radiological and nuclear response and recovery;
(3)act as a technical advisor to emergency response providers; and (4)carry out other such activities as the Secretary determines appropriate..
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 320 the following new item:   321. National Urban Security Technology Laboratory..   1.Short titleThis Act may be cited as the Supporting Research and Development for First Responders Act.
2.National Urban Security Technology Laboratory
(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following:  321.National Urban Security Technology Laboratory (a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall designate the laboratory described in subsection (b) as an additional laboratory pursuant to the authority under section 308(c)(2). Such laboratory shall be used to test and evaluate emerging technologies and conduct research and development to assist emergency response providers in preparing for, and protecting against, threats of terrorism.
(b)Laboratory describedThe laboratory described in this subsection is the laboratory— (1)known, as of the date of the enactment of this section, as the National Urban Security Technology Laboratory;
(2)previously known as the Environmental Measurements Laboratory; and (3)transferred to the Department pursuant to section 303(1)(E).
(c)Laboratory activitiesThe laboratory designated pursuant to subsection (a) shall— (1)conduct tests, evaluations, and assessments of current and emerging technologies, including, as appropriate, the cybersecurity of such technologies that can connect to the internet, for emergency response providers;
(2)notwithstanding the amendments made by section 501(b)(2) of the SAFE Port Act (Public Law 109–347; 120 Stat. 1935), conduct research and development on radiological and nuclear response and recovery; (3)act as a technical advisor to emergency response providers; and
(4)carry out other such activities as the Secretary determines appropriate.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 320 the following:


Sec. 321. National Urban Security Technology Laboratory..


November 9, 2020
Reported with an amendment
